UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) November 2, 2015 Wells Financial Corp. (Exact name of registrant as specified in its charter) Minnesota 333-202694 41-1799504 (State or other jurisdiction (Commission File (IRS Employer of incorporation) Number) Identification No.) 53 First Street, S.W., Wells, Minnesota (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (507) 553-3151 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below) ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)). WELLS FINANCIAL CORP. INFORMATION TO BE INCLUDED IN THE REPORT Section 2 – Financial Information Item 2.02. Results of Operations and Financial Condition. On November 2, 2015, the Registrant issued a press release to announce earnings for the quarterand nine months ended September 30, 2015. A copy of the press release is furnished with this report as Exhibit 99.1 and incorporated herein by reference. Section 9 – Financial Statements and Exhibits Item 9.01. Financial Statements and Exhibits. (d)Exhibits: The following exhibits are being furnished with this report. No.Description 99.1Press Release dated November 2, 2015 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. WELLS FINANCIAL CORP. Date: November 3, 2015 By: /s/ James D. Moll James D. Moll President and Chief Executive Officer (Duly Authorized Representative)
